Citation Nr: 0737998	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from January 1966 to March 
1973 and May 1974 o February 1982.  He also had periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) at various times from September 1984 to 
July 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACTS

1.  A low back disability was not shown in service; and 
arthritis was first noted many years after military service.

2.  A low back disability was not shown to be present during 
a period of INACDUTRA or ACDUTRA.

3.  The most recent examination shows that the veteran's 
bilateral hearing loss was productive of no more than 
Level III in the right ear and Level II in the left ear.


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by service, arthritis may not be presumed to have 
been incurred in service, and the low back disorder was not 
incurred in or aggravated by a period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2007).

2.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
veteran.  Information that pertains to the appropriate 
effective dates and disability ratings were provided to the 
veteran in a January 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for a low back disability

A review of private medical records relates that in 1996, the 
veteran complained of back pain.  A December 1996 magnetic 
resonance imaging (MRI) report revealed disc herniation at 
L5-S1 and disc bulge at L4-5.  The veteran contends that the 
currently diagnosed lumbar spine disability had its onset 
during military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain disorders, such as arthritis, may be presumed to have 
been incurred in service where shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA and private records show diagnoses that 
include degenerative disc disease, arthritis, and scoliosis.  
These diagnoses satisfy the first element of Hickson.

In considering the element of in-service incurrence or 
aggravation, the service treatment records do not show 
complaints or diagnoses regarding the low back.  

The veteran claims that he received informal treatment on 
occasion for back complaints during service.  Significantly, 
however, a review of the service treatment records does not 
show any complaints or clinical references to his back.  
Further, he did not report any back problems at the 
examination conducted prior to separation from his first 
period of service and his musculoskeletal system was 
considered normal.  In fact, the veteran specifically denied 
any recurrent back pain on the examinations that were 
conducted prior to entrance, as well as prior to separation 
from his second period of service.  The Board finds the 
contemporaneous medical records more probative regarding the 
element of in-service incurrence.  

Still further, the records do not show that he received 
medical care for any low back disorder within a year of 
active service discharge.  A VA examination was conducted 
within a month of discharge in April 1982.  The veteran did 
not complain of back problems at this examination.  Clinical 
evaluation at that time revealed no pertinent abnormality 
regarding the low back.  

Furthermore, when the veteran initially sought treatment for 
his low back disability in 1996, he did not refer to any 
inservice problems with his back and initially indicated that 
the back pain had it's onset on December 16, 1996.  He gave 
that history at the time of an MRI in late 1996 and again at 
a doctor's appointment in January 1997.  It was initially 
noted that he had notice the pain when getting out of his car 
on that date.  It is noted that there was no period of 
confirmed Reserve duty, either active or inactive proximate 
to the December 16, 1996 date.

The record subsequently contains a history which dates the 
complaints to November 1996, but none of the history in these 
contemporaneous records relates the onset of the pain to any 
lifting or other incident during Reserve duty. 

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C.A. §§ 101(2),(24), 1110; Mercado-
Martinez v. West, 11 Vet. App. 415 (1998).  The Board notes 
that the veteran has not claimed that a specific incident 
occurred while on Air National Guard duty that resulted in 
his claimed disability.  In his written statements he claims 
that he developed a back disability by loading and unloading 
trucks during his National Guard duty which eventually caused 
his low back disabilities.  While this history is noted, as 
is the contention that a single event need not lead to a bad 
back, there is no competent (medical) evidence on file that 
indicates that the back disorder in this case is due to 
repeated episodes of lifting or twisting.  Contemporaneous 
history is consistent with a sudden onset on December 16, 
1996.

There is no doubt that the veteran's low back disability was 
diagnosed while he was still a member of the National Guard.  
Significantly, however, there is no evidence that this 
condition is the result of any injury incurred in the 
National Guard.  Reviewing the veteran's National Guard 
service records, there is no evidence of a back injury or 
treatment for a back disability.  

More significantly, the record does not contain any competent 
medical opinion which relates the currently diagnosed low 
back disabilities to the veteran's military service.  In 
short, the evidence falls short in several areas and does not 
support a grant of service connection for a low back 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection.

Entitlement to an initial compensable evaluation for hearing 
loss

Service connection was granted for hearing loss, in a 
December 2003 rating action.  A noncompensable evaluation was 
assigned under Diagnostic Code 6100.  

The veteran appealed the initial evaluation assigned his 
service-connected hearing loss disability.  The issue before 
the Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

A November 2003 contract audiological evaluation report 
indicates that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz as 10, 15, 35, and 65, in 
the right ear, respectively, and 15, 10, 20, and 40, 
respectively, in the left ear.  The average puretone 
threshold for the right ear was 31.25 decibels and the 
average puretone threshold for the left ear was 21.25 
decibels.  The controlled speech discrimination test was 80 
percent in the right ear and 88 percent in the left ear.  

The November 2003 test results would yield numeric 
designation, which equate to Level III hearing loss in the 
right ear and Level II hearing loss in the left ear using 
Table VI.  This results in a noncompensable rating. 

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 0 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  He has not presented argument or 
evidence of significant employment impairment secondary to 
hearing loss, nor is it shown that the defective hearing is 
such as to require special accommodations or special 
treatment.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim. 


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disability is denied.  

An initial compensable evaluation for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


